DETAILED ACTION
	This is a first office action in response to application 16/957,707 filed 06/24/2020, in which claims 1-13 are presented for examination. Currently claims 1-13 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ge et al. U.S. Patent Application Publication No. 2012/0113154 A1 hereinafter Ge.

Consider Claim 1:
	Ge discloses a display substrate, comprising: (Ge, See Abstract.)
(Ge, [0021], “FIG. 13 is a diagram of a 2-column Z inversion scheme in the LCD of FIG. 4, in accordance with aspects of the present disclosure.”)
	wherein for any two adjacent rows in the array, 	a color of the i-th sub-pixel in one row is the same as a color of the (i+1)-th sub-pixel in the other row, a color of the n-th sub-pixel in the one row is the same as a color of the first sub-pixel in the other row, where i is an integer greater than or equal to 1 and smaller than or equal to n, and n is a number of the sub-pixels in one row; and a plurality of data lines, each of which is coupled to sub-pixels of a same color in two adjacent columns of sub-pixels. (Ge, [0057], “Another embodiment of a column inversion technique which reduces crosstalk, referred to as a 2-column Z inversion technique, is provided in FIG. 13.  The 2-column Z inversion technique involves a pixel matrix 70 configuration where one data line 50 connects to pixels 60 of the same color.  Similar to the 2-column inversion technique discussed with respect to FIG. 11, the 2-column Z inversion technique also involves switching the polarity of voltage signals driven through data lines 50 for every two data lines 50, instead of switching the voltage signal polarity at every data line 50.  Furthermore, a polarity switch may occur every two pixels 60 on a gate line 52, thus limiting crosstalk to one side of each pixel 60.  However, in the 2-column Z inversion technique, the positions of the pixels 60 in one data line 50 may follow a "Z" pattern in the pixel matrix 70.  As indicated by the dotted lines in FIG. 13, the electrode 54 of a green pixel 60g on gate line 52d may be connected to the right side of a data line 50e at the source 58 of the TFT 56 and a green pixel 60g on gate line 52e may be connected to the left side of the data line 50e at the source 58 of the TFT 56.  The Z pattern may continue through the data line 50e, as the green pixels 60g are alternatingly connected on either side of the data line 50e, which results in the data line 50e connecting in an alternating pattern (i.e., the Z pattern) between two adjacent pixel columns 98 and 100.  This Z pattern may also be consistent for other colors, as indicated by the second dotted line on the blue pixels 60 connected to data line 50i.  By employing 2-column inversion on a pixel matrix 70 configured in a Z pattern, the pixel columns may have alternating columns of pixels 60 driven with one common polarity (e.g., pixel column 98) and columns of pixels 60 driven with alternating inverse polarities (e.g., pixel column 100).”)

    PNG
    media_image1.png
    487
    536
    media_image1.png
    Greyscale

.
Consider Claim 2:
	Ge discloses the display substrate of claim 1, wherein any adjacent two of the plurality of data lines are configured to provide signals of opposite polarities. (Ge, [0057], “Another embodiment of a column inversion technique which reduces crosstalk, referred to as a 2-column Z inversion technique, is provided in FIG. 13.  The 2-column Z inversion technique involves a pixel matrix 70 configuration where one data line 50 connects to pixels 60 of the same color.  Similar to the 2-column inversion technique discussed with respect to FIG. 11, the 2-column Z inversion technique also involves switching the polarity of voltage signals driven through data lines 50 for every two data lines 50, instead of switching the voltage signal polarity at every data line 50.  Furthermore, a polarity switch may occur every two pixels 60 on a gate line 52, thus limiting crosstalk to one side of each pixel 60.  However, in the 2-column Z inversion technique, the positions of the pixels 60 in one data line 50 may follow a "Z" pattern in the pixel matrix 70.  As indicated by the dotted lines in FIG. 13, the electrode 54 of a green pixel 60g on gate line 52d may be connected to the right side of a data line 50e at the source 58 of the TFT 56 and a green pixel 60g on gate line 52e may be connected to the left side of the data line 50e at the source 58 of the TFT 56.  The Z pattern may continue through the data line 50e, as the green pixels 60g are alternatingly connected on either side of the data line 50e, which results in the data line 50e connecting in an alternating pattern (i.e., the Z pattern) between two adjacent pixel columns 98 and 100.  This Z pattern may also be consistent for other colors, as indicated by the second dotted line on the blue pixels 60 connected to data line 50i.  By employing 2-column inversion on a pixel matrix 70 configured in a Z pattern, the pixel columns may have alternating columns of pixels 60 driven with one common polarity (e.g., pixel column 98) and columns of pixels 60 driven with alternating inverse polarities (e.g., pixel column 100).”)

Consider Claim 3:
	Ge discloses the display substrate of claim 1, wherein arrangement of the sub-pixels in each odd-numbered row is the same, and arrangement of the sub-pixels in each even-numbered row is the same. (Ge, [0057], “Another embodiment of a column inversion technique which reduces crosstalk, referred to as a 2-column Z inversion technique, is provided in FIG. 13.  The 2-column Z inversion technique involves a pixel matrix 70 configuration where one data line 50 connects to pixels 60 of the same color.  Similar to the 2-column inversion technique discussed with respect to FIG. 11, the 2-column Z inversion technique also involves switching the polarity of voltage signals driven through data lines 50 for every two data lines 50, instead of switching the voltage signal polarity at every data line 50.  Furthermore, a polarity switch may occur every two pixels 60 on a gate line 52, thus limiting crosstalk to one side of each pixel 60.  However, in the 2-column Z inversion technique, the positions of the pixels 60 in one data line 50 may follow a "Z" pattern in the pixel matrix 70.  As indicated by the dotted lines in FIG. 13, the electrode 54 of a green pixel 60g on gate line 52d may be connected to the right side of a data line 50e at the source 58 of the TFT 56 and a green pixel 60g on gate line 52e may be connected to the left side of the data line 50e at the source 58 of the TFT 56.  The Z pattern may continue through the data line 50e, as the green pixels 60g are alternatingly connected on either side of the data line 50e, which results in the data line 50e connecting in an alternating pattern (i.e., the Z pattern) between two adjacent pixel columns 98 and 100.  This Z pattern may also be consistent for other colors, as indicated by the second dotted line on the blue pixels 60 connected to data line 50i.  By employing 2-column inversion on a pixel matrix 70 configured in a Z pattern, the pixel columns may have alternating columns of pixels 60 driven with one common polarity (e.g., pixel column 98) and columns of pixels 60 driven with alternating inverse polarities (e.g., pixel column 100).”)

Consider Claim 4:
	Ge discloses the display substrate of claim 3, wherein each row in the array comprises a plurality of pixels arranged in sequence, and each pixel is composed of three sub-pixels of different colors. (Ge, [0057], “Another embodiment of a column inversion technique which reduces crosstalk, referred to as a 2-column Z inversion technique, is provided in FIG. 13.  The 2-column Z inversion technique involves a pixel matrix 70 configuration where one data line 50 connects to pixels 60 of the same color.  Similar to the 2-column inversion technique discussed with respect to FIG. 11, the 2-column Z inversion technique also involves switching the polarity of voltage signals driven through data lines 50 for every two data lines 50, instead of switching the voltage signal polarity at every data line 50.  Furthermore, a polarity switch may occur every two pixels 60 on a gate line 52, thus limiting crosstalk to one side of each pixel 60.  However, in the 2-column Z inversion technique, the positions of the pixels 60 in one data line 50 may follow a "Z" pattern in the pixel matrix 70.  As indicated by the dotted lines in FIG. 13, the electrode 54 of a green pixel 60g on gate line 52d may be connected to the right side of a data line 50e at the source 58 of the TFT 56 and a green pixel 60g on gate line 52e may be connected to the left side of the data line 50e at the source 58 of the TFT 56.  The Z pattern may continue through the data line 50e, as the green pixels 60g are alternatingly connected on either side of the data line 50e, which results in the data line 50e connecting in an alternating pattern (i.e., the Z pattern) between two adjacent pixel columns 98 and 100.  This Z pattern may also be consistent for other colors, as indicated by the second dotted line on the blue pixels 60 connected to data line 50i.  By employing 2-column inversion on a pixel matrix 70 configured in a Z pattern, the pixel columns may have alternating columns of pixels 60 driven with one common polarity (e.g., pixel column 98) and columns of pixels 60 driven with alternating inverse polarities (e.g., pixel column 100).”)

Consider Claim 5:
	Ge discloses the display substrate of claim 4, wherein the sub-pixels in each pixel in each odd-numbered row are arranged in an order of a blue subpixel, a red sub-pixel, and a green sub-pixel; the sub-pixels in each pixel of in each even-numbered row are arranged in an order of a red sub-pixel, a green sub-pixel, and a blue sub-pixel. (Ge, [0057], “Another embodiment of a column inversion technique which reduces crosstalk, referred to as a 2-column Z inversion technique, is provided in FIG. 13.  The 2-column Z inversion technique involves a pixel matrix 70 configuration where one data line 50 connects to pixels 60 of the same color.  Similar to the 2-column inversion technique discussed with respect to FIG. 11, the 2-column Z inversion technique also involves switching the polarity of voltage signals driven through data lines 50 for every two data lines 50, instead of switching the voltage signal polarity at every data line 50.  Furthermore, a polarity switch may occur every two pixels 60 on a gate line 52, thus limiting crosstalk to one side of each pixel 60.  However, in the 2-column Z inversion technique, the positions of the pixels 60 in one data line 50 may follow a "Z" pattern in the pixel matrix 70.  As indicated by the dotted lines in FIG. 13, the electrode 54 of a green pixel 60g on gate line 52d may be connected to the right side of a data line 50e at the source 58 of the TFT 56 and a green pixel 60g on gate line 52e may be connected to the left side of the data line 50e at the source 58 of the TFT 56.  The Z pattern may continue through the data line 50e, as the green pixels 60g are alternatingly connected on either side of the data line 50e, which results in the data line 50e connecting in an alternating pattern (i.e., the Z pattern) between two adjacent pixel columns 98 and 100.  This Z pattern may also be consistent for other colors, as indicated by the second dotted line on the blue pixels 60 connected to data line 50i.  By employing 2-column inversion on a pixel matrix 70 configured in a Z pattern, the pixel columns may have alternating columns of pixels 60 driven with one common polarity (e.g., pixel column 98) and columns of pixels 60 driven with alternating inverse polarities (e.g., pixel column 100).”)

Consider Claim 6:
	Ge discloses the display substrate of claim 1, further comprising a plurality of gate lines, and each gate line is coupled to one row of sub-pixels. (Ge, [0057], “Another embodiment of a column inversion technique which reduces crosstalk, referred to as a 2-column Z inversion technique, is provided in FIG. 13.  The 2-column Z inversion technique involves a pixel matrix 70 configuration where one data line 50 connects to pixels 60 of the same color.  Similar to the 2-column inversion technique discussed with respect to FIG. 11, the 2-column Z inversion technique also involves switching the polarity of voltage signals driven through data lines 50 for every two data lines 50, instead of switching the voltage signal polarity at every data line 50.  Furthermore, a polarity switch may occur every two pixels 60 on a gate line 52, thus limiting crosstalk to one side of each pixel 60.  However, in the 2-column Z inversion technique, the positions of the pixels 60 in one data line 50 may follow a "Z" pattern in the pixel matrix 70.  As indicated by the dotted lines in FIG. 13, the electrode 54 of a green pixel 60g on gate line 52d may be connected to the right side of a data line 50e at the source 58 of the TFT 56 and a green pixel 60g on gate line 52e may be connected to the left side of the data line 50e at the source 58 of the TFT 56.  The Z pattern may continue through the data line 50e, as the green pixels 60g are alternatingly connected on either side of the data line 50e, which results in the data line 50e connecting in an alternating pattern (i.e., the Z pattern) between two adjacent pixel columns 98 and 100.  This Z pattern may also be consistent for other colors, as indicated by the second dotted line on the blue pixels 60 connected to data line 50i.  By employing 2-column inversion on a pixel matrix 70 configured in a Z pattern, the pixel columns may have alternating columns of pixels 60 driven with one common polarity (e.g., pixel column 98) and columns of pixels 60 driven with alternating inverse polarities (e.g., pixel column 100).”)

Consider Claim 7:
	Ge discloses the display substrate of claim 1, wherein one data line is between every two columns of sub-pixels, and is respectively coupled to the sub-pixel in an odd- (Ge, [0057], “Another embodiment of a column inversion technique which reduces crosstalk, referred to as a 2-column Z inversion technique, is provided in FIG. 13.  The 2-column Z inversion technique involves a pixel matrix 70 configuration where one data line 50 connects to pixels 60 of the same color.  Similar to the 2-column inversion technique discussed with respect to FIG. 11, the 2-column Z inversion technique also involves switching the polarity of voltage signals driven through data lines 50 for every two data lines 50, instead of switching the voltage signal polarity at every data line 50.  Furthermore, a polarity switch may occur every two pixels 60 on a gate line 52, thus limiting crosstalk to one side of each pixel 60.  However, in the 2-column Z inversion technique, the positions of the pixels 60 in one data line 50 may follow a "Z" pattern in the pixel matrix 70.  As indicated by the dotted lines in FIG. 13, the electrode 54 of a green pixel 60g on gate line 52d may be connected to the right side of a data line 50e at the source 58 of the TFT 56 and a green pixel 60g on gate line 52e may be connected to the left side of the data line 50e at the source 58 of the TFT 56.  The Z pattern may continue through the data line 50e, as the green pixels 60g are alternatingly connected on either side of the data line 50e, which results in the data line 50e connecting in an alternating pattern (i.e., the Z pattern) between two adjacent pixel columns 98 and 100.  This Z pattern may also be consistent for other colors, as indicated by the second dotted line on the blue pixels 60 connected to data line 50i.  By employing 2-column inversion on a pixel matrix 70 configured in a Z pattern, the pixel columns may have alternating columns of pixels 60 driven with one common polarity (e.g., pixel column 98) and columns of pixels 60 driven with alternating inverse polarities (e.g., pixel column 100).”)

Consider Claim 8:
	Ge discloses the display substrate of claim 6, wherein one gate line is between every two rows of sub-pixels, and is coupled to one row of sub-pixels in two rows of sub-pixels on two sides of the gate line. (Ge, [0057], “Another embodiment of a column inversion technique which reduces crosstalk, referred to as a 2-column Z inversion technique, is provided in FIG. 13.  The 2-column Z inversion technique involves a pixel matrix 70 configuration where one data line 50 connects to pixels 60 of the same color.  Similar to the 2-column inversion technique discussed with respect to FIG. 11, the 2-column Z inversion technique also involves switching the polarity of voltage signals driven through data lines 50 for every two data lines 50, instead of switching the voltage signal polarity at every data line 50.  Furthermore, a polarity switch may occur every two pixels 60 on a gate line 52, thus limiting crosstalk to one side of each pixel 60.  However, in the 2-column Z inversion technique, the positions of the pixels 60 in one data line 50 may follow a "Z" pattern in the pixel matrix 70.  As indicated by the dotted lines in FIG. 13, the electrode 54 of a green pixel 60g on gate line 52d may be connected to the right side of a data line 50e at the source 58 of the TFT 56 and a green pixel 60g on gate line 52e may be connected to the left side of the data line 50e at the source 58 of the TFT 56.  The Z pattern may continue through the data line 50e, as the green pixels 60g are alternatingly connected on either side of the data line 50e, which results in the data line 50e connecting in an alternating pattern (i.e., the Z pattern) between two adjacent pixel columns 98 and 100.  This Z pattern may also be consistent for other colors, as indicated by the second dotted line on the blue pixels 60 connected to data line 50i.  By employing 2-column inversion on a pixel matrix 70 configured in a Z pattern, the pixel columns may have alternating columns of pixels 60 driven with one common polarity (e.g., pixel column 98) and columns of pixels 60 driven with alternating inverse polarities (e.g., pixel column 100).”)

Consider Claim 9:
	Ge discloses the display substrate of claim 1, wherein the display substrate is one of a liquid crystal display substrate and an organic light emitting diode display substrate. (Ge, [0026], “The display 12 may be used to display various images generated by the electronic device 10.  The display 12 may be any suitable display, such as a liquid crystal display (LCD) or an organic light-emitting diode (OLED) display.”)

Consider Claim 10:
	Ge discloses the display panel, comprising a display substrate, (Ge, See Abstract.)
(Ge, See rejection of claim 1 above)

Consider Claim 11:
	Ge discloses a method of driving a display panel, wherein the display panel is the display panel of claim 10, and the method comprises: (Ge, [0082], See abstract and rejection of Claim 1 above)
	sequentially supplying an active signal to a plurality of gate lines of the display panel, and while supplying the active signal to any of the gate lines, supplying, to the plurality of data lines, data signals for the sub-pixels corresponding to the gate line. (Ge, [0057], “Another embodiment of a column inversion technique which reduces crosstalk, referred to as a 2-column Z inversion technique, is provided in FIG. 13.  The 2-column Z inversion technique involves a pixel matrix 70 configuration where one data line 50 connects to pixels 60 of the same color.  Similar to the 2-column inversion technique discussed with respect to FIG. 11, the 2-column Z inversion technique also involves switching the polarity of voltage signals driven through data lines 50 for every two data lines 50, instead of switching the voltage signal polarity at every data line 50.  Furthermore, a polarity switch may occur every two pixels 60 on a gate line 52, thus limiting crosstalk to one side of each pixel 60.  However, in the 2-column Z inversion technique, the positions of the pixels 60 in one data line 50 may follow a "Z" pattern in the pixel matrix 70.  As indicated by the dotted lines in FIG. 13, the electrode 54 of a green pixel 60g on gate line 52d may be connected to the right side of a data line 50e at the source 58 of the TFT 56 and a green pixel 60g on gate line 52e may be connected to the left side of the data line 50e at the source 58 of the TFT 56.  The Z pattern may continue through the data line 50e, as the green pixels 60g are alternatingly connected on either side of the data line 50e, which results in the data line 50e connecting in an alternating pattern (i.e., the Z pattern) between two adjacent pixel columns 98 and 100.  This Z pattern may also be consistent for other colors, as indicated by the second dotted line on the blue pixels 60 connected to data line 50i.  By employing 2-column inversion on a pixel matrix 70 configured in a Z pattern, the pixel columns may have alternating columns of pixels 60 driven with one common polarity (e.g., pixel column 98) and columns of pixels 60 driven with alternating inverse polarities (e.g., pixel column 100).”)

Consider Claim 13:
	Ge discloses the method of claim 11, wherein the display panel is a liquid crystal display panel, and signals with opposite polarities are supplied to any two adjacent data lines. (Ge, [0057], “Another embodiment of a column inversion technique which reduces crosstalk, referred to as a 2-column Z inversion technique, is provided in FIG. 13.  The 2-column Z inversion technique involves a pixel matrix 70 configuration where one data line 50 connects to pixels 60 of the same color.  Similar to the 2-column inversion technique discussed with respect to FIG. 11, the 2-column Z inversion technique also involves switching the polarity of voltage signals driven through data lines 50 for every two data lines 50, instead of switching the voltage signal polarity at every data line 50.  Furthermore, a polarity switch may occur every two pixels 60 on a gate line 52, thus limiting crosstalk to one side of each pixel 60.  However, in the 2-column Z inversion technique, the positions of the pixels 60 in one data line 50 may follow a "Z" pattern in the pixel matrix 70.  As indicated by the dotted lines in FIG. 13, the electrode 54 of a green pixel 60g on gate line 52d may be connected to the right side of a data line 50e at the source 58 of the TFT 56 and a green pixel 60g on gate line 52e may be connected to the left side of the data line 50e at the source 58 of the TFT 56.  The Z pattern may continue through the data line 50e, as the green pixels 60g are alternatingly connected on either side of the data line 50e, which results in the data line 50e connecting in an alternating pattern (i.e., the Z pattern) between two adjacent pixel columns 98 and 100.  This Z pattern may also be consistent for other colors, as indicated by the second dotted line on the blue pixels 60 connected to data line 50i.  By employing 2-column inversion on a pixel matrix 70 configured in a Z pattern, the pixel columns may have alternating columns of pixels 60 driven with one common polarity (e.g., pixel column 98) and columns of pixels 60 driven with alternating inverse polarities (e.g., pixel column 100).”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. U.S. Patent Application Publication No. 2012/0113154 A1 as applied to claim 11 above, and further in view of Lim et al. U.S. Patent Application Publication No. 2020/0074946 A1 hereinafter Lim.

Consider Claim 12:
	Ge discloses the method of claim 11, however does not appear to specify wherein while supplying the active signal to any of adjacent gate lines, a turn-off signal is supplied to each data line coupled to the sub-pixel of at least one color, and a display signal is supplied to each data line coupled to the sub-pixel of the remaining color. 
	Lim however teaches it was a technique known by those having ordinary skill in the art before the effective filing to provide turn off signals wherein while supplying the active signal to any of adjacent gate lines, a turn-off signal is supplied to each data line coupled to the sub-pixel of at least one color, and a display signal is supplied to each data line coupled to the sub-pixel of the remaining color. (Lim, [0023], “The display panel 100 further comprises an electrode array 200 as shown in FIG. 2.  The electrode array 200 is configured to provide boost signals bo-1.about.Sbo-n to the pixel circuits 110, wherein the boost signals Sbo-1.about.Sbo-n are configured to cooperatively realize the polarity inversion of the liquid crystal with the data signals Sda-1.about.Sda-n. Furthermore, the electrode array 200 comprises multiple rows R-1.about.R-n and columns C-1.about.C-n of electrode 210.”)
(Lim, [0042])

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626